DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response Applicant’s communication filed on 08/31/2020. Claims 1-20 have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon (US 10097464 B1) in view of Bohrer (US 20190081904 A1)
Regarding Claim 1

“Applicant’s specification: ¶80 The statelet infrastructure on the network device is a memory (e.g., statelet storage 107) in the node 108, 110 that provides a cache or storage to retain statelets, that allows the statelets to be organized by a statelet key (e.g., a data flow 112 identifier in the header of a packet), therefore, the statelet key is a flow identifier, the statelet storage is a cache or memory of a network device and stores a plurality of statelets. A statelet according to ¶6 of the specification is ” A statelet may contain data for a particular data flow, such as, without limitation, freshness information (e.g., a start time), a source address, a destination address, a number of packets transmitted, an amount of data transmitted in the flow, and/or other statistical information related to the data flow” ¶55 of the Specification also states that “For example, the command may initiate functions at the internal nodes 110 such as, without limitation, packet 102 drop, packet 102 queue, packet 102 priority, update packet 102 field (e.g., mark, add, swap, replace, increment, and/or update field), update context for data flow 112, update packet 102 metadata (e.g., mark, add, swap, replace, increment, and/or update metadata)”

Conlon teaches:

A computer-implemented method for processing a data flow in a network device associated with a statelet storage (col 5 lines 25-67 circuit 100 may be included in the hardware of a network device, circuit 100 may include logic modules for unique flow estimation 130, large flow detection 150, large flow caching 160 (associated statelet storage), and packet sampling 180, circuit 100 may receive packet information, packet information describes a packet, and may include information such as the packet's size, the type and sizes of headers included in the packet, source and destination addresses and/or ports for the packet, the packet's class or type, a current drop status for the packet, and other information that maybe found in the header of a packet. the circuit 100 may receive the actual packet data, and may parse the packet to extract any necessary fields from the packet's header (processing data flow), col 6 lines 30-40 The large flow caching 160)


the method comprising: parsing a first packet of a data flow to extract a first command and flow information identifying the data flow from a first header of the first packet (col 5 lines 25-67 circuit 100 may receive packet information, packet information describes a packet, and may include information such as the packet's size, the type and sizes of headers included in the packet, source and destination addresses and/or ports for the packet, the packet's class or type, a current drop status for the packet, and other information (flow information identifying the packet) that maybe found in the header of a packet. the circuit 100 may receive the actual packet data, and may parse the packet to extract any necessary fields from the packet's header (parsing a first packet to extract a command, the command is the current drop status for the packet), col 6 lines 30-40 The large flow caching 160, col 8 lines 20-45 parsers 708 may process incoming packets and extract key fields, such as source and destination addresses, receiving and transmitting port numbers, a packet size, the size and type of the packet's headers, the packet's type or class, and/or any other information that may be found in a packet header. The parser 708 may place the extracted data into a block of data called metadata, which may also be referred to as packet information); 

generating a first statelet key from the extracted flow information (col 9 lines 1-35, col 23 lines 1-27 large detection flow logic may identify large flows by first generating keys from information identifying a packet flow, where the flow identification information (statelet key) is provided by packet information describing a packet); and 

Conlon  does not explicitly teach:

executing the first command to access a first statelet associated with the first statelet key,  

the first statelet being stored in the statelet storage of the network device.

Bohrer teaches:


executing the first command to access a first statelet associated with the first statelet key (¶26 steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs, steering logic 50 extracts a flow identifier from the packet, typically based on one or more packet header fields, such as the IP 5-tuple and/or a transport-layer value. Steering logic 50 looks up the flow in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, a rule engine 52 preprocesses the packets in the flow, for example by modifying the packet headers (changing and/or removing or adding specified header fields (executing a command on an identified flow using the extracted flow identifier)).,  

the first statelet being stored in the statelet storage of the network device (¶26 Steering logic 50 (statelet storage) looks up the flow (the first statelet) in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, ¶25 receive (Rx) pipe 46 (network device), for processing incoming data packets received from network 30, and a transmit (Tx) pipe 48, for processing outgoing packets for transmission to the network, ¶26 In Rx pipe 46, steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon in light of Bohrer in order to provide a method for processing packets received by a host computer from a network, with a first instruction that causes the packet processing circuitry to modify headers of the data packets in the specified flow (Bohrer ¶8).

Regarding Claim 6
Conlon-Bohrer teaches:

The computer-implemented method of claim 1.

Bohrer teaches:

The computer-implemented method of claim 1, wherein the executing of the first command to access the first statelet writes a data value into a field of the first statelet responsive to metadata in the first header of the first packet (¶26 steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs, steering logic 50 extracts a flow identifier from the packet, typically based on one or more packet header fields, such as the IP 5-tuple and/or a transport-layer value. Steering logic 50 looks up the flow in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, a rule engine 52 preprocesses the packets in the flow, for example by modifying the packet headers (changing and/or removing or adding specified header fields) (writing a data value into the header of the first packet); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon in light of Bohrer in order to provide a method for processing packets received by a host computer from a network, with a first instruction that causes the packet processing circuitry to modify headers of the data packets in the specified flow (Bohrer ¶8).

Regarding Claim 12

Conlon teaches:

An apparatus for use in a network device, the apparatus comprising: a memory including statelet storage and computer program instructions (col 37lines 1-10  Computer-executable instruction or firmware implementations of the processor(s) 1216 may include computer-executable or machine-executable instructions written in any suitable programming language to perform the various functions, col 5 lines 25-67 circuit 100 (apparatus) may be included in the hardware of a network device, circuit 100 may include logic modules for unique flow estimation 130, large flow detection 150, large flow caching 160 (associated statelet storage), a memory in the large flow caching 160, and packet sampling 180, circuit 100 may receive packet information, packet information describes a packet, and may include information such as the packet's size, the type and sizes of headers included in the packet, source and destination addresses and/or ports for the packet, the packet's class or type, a current drop status for the packet, and other information that maybe found in the header of a packet. the circuit 100 may receive the actual packet data, and may parse the packet to extract any necessary fields from the packet's header (processing data flow), col 6 lines 30-40 The large flow caching 160); 

and a processor, coupled to the memory, wherein the processor is configured by the computer program instructions to (col 38 lines 5-40 processor(s) 1220 may be implemented in hardware, computer-executable instructions, firmware, or combinations thereof, memory 1218 may store program instructions that are loadable and executable on the processor(s) 1220): 

parse a first packet of a data flow to extract a first command and flow information identifying the data flow from a first header of the first packet (col 5 lines 25-67 circuit 100 may receive packet information, packet information describes a packet, and may include information such as the packet's size, the type and sizes of headers included in the packet, source and destination addresses and/or ports for the packet, the packet's class or type, a current drop status for the packet, and other information (flow information identifying the packet) that maybe found in the header of a packet. the circuit 100 may receive the actual packet data, and may parse the packet to extract any necessary fields from the packet's header (parsing a first packet to extract a command, the command is the current drop status for the packet), col 6 lines 30-40 The large flow caching 160, col 8 lines 20-45 parsers 708 may process incoming packets and extract key fields, such as source and destination addresses, receiving and transmitting port numbers, a packet size, the size and type of the packet's headers, the packet's type or class, and/or any other information that may be found in a packet header. The parser 708 may place the extracted data into a block of data called metadata, which may also be referred to as packet information); 

generate a first statelet key from the extracted flow information (col 9 lines 1-35, col 23 lines 1-27 large detection flow logic may identify large flows by first generating keys from information identifying a packet flow, where the flow identification information (statelet key) is provided by packet information describing a packet); and 

Conlon  does not explicitly teach:

execute the first command to access a first statelet associated with the first statelet key, 

the first statelet being stored in the statelet storage.

Bohrer teaches:

execute the first command to access a first statelet associated with the first statelet key (¶26 steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs, steering logic 50 extracts a flow identifier from the packet, typically based on one or more packet header fields, such as the IP 5-tuple and/or a transport-layer value. Steering logic 50 looks up the flow in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, a rule engine 52 preprocesses the packets in the flow, for example by modifying the packet headers (changing and/or removing or adding specified header fields (executing a command on an identified flow using the extracted flow identifier)), 

the first statelet being stored in the statelet storage (¶26 Steering logic 50 (statelet storage) looks up the flow (the first statelet) in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, ¶25 receive (Rx) pipe 46 (network device), for processing incoming data packets received from network 30, and a transmit (Tx) pipe 48, for processing outgoing packets for transmission to the network, ¶26 In Rx pipe 46, steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon in light of Bohrer in order to provide a method for processing packets received by a host computer from a network, with a first instruction that causes the packet processing circuitry to modify headers of the data packets in the specified flow (Bohrer ¶8).

Regarding Claim 15
Conlon-Bohrer teaches:

The apparatus of claim 12.

Bohrer teaches:
The apparatus of claim 12, wherein the computer program instructions that configure the processor to execute the first command configure the processor to write a data value into a field of the first statelet responsive to metadata in a header of the first packet (¶26 steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs, steering logic 50 extracts a flow identifier from the packet, typically based on one or more packet header fields, such as the IP 5-tuple and/or a transport-layer value. Steering logic 50 looks up the flow in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, a rule engine 52 preprocesses the packets in the flow, for example by modifying the packet headers (changing and/or removing or adding specified header fields) (writing a data value into the header of the first packet); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon in light of Bohrer in order to provide a method for processing packets received by a host computer from a network, with a first instruction that causes the packet processing circuitry to modify headers of the data packets in the specified flow (Bohrer ¶8).



Regarding Claim 20

Conlon teaches:

A non-transitory computer-readable medium storing computer instructions for processing a data flow in a network device, the computer instructions, when executed by a processor configure the processor to perform the following operations, comprising (col 40 lines 10-22 the modules can be embodied on a non-transitory computer readable medium and processed by a processor in any of the computer systems described herein, col 5 lines 25-67 circuit 100 may be included in the hardware of a network device, circuit 100 may include logic modules for unique flow estimation 130, large flow detection 150, large flow caching 160 (associated statelet storage), and packet sampling 180, circuit 100 may receive packet information, packet information describes a packet, and may include information such as the packet's size, the type and sizes of headers included in the packet, source and destination addresses and/or ports for the packet, the packet's class or type, a current drop status for the packet, and other information that maybe found in the header of a packet. the circuit 100 may receive the actual packet data, and may parse the packet to extract any necessary fields from the packet's header (processing data flow), col 6 lines 30-40 The large flow caching 160): 

parse a first packet of a data flow to extract a first command and flow information identifying the data flow from a first header of the first packet (col 5 lines 25-67 circuit 100 may receive packet information, packet information describes a packet, and may include information such as the packet's size, the type and sizes of headers included in the packet, source and destination addresses and/or ports for the packet, the packet's class or type, a current drop status for the packet, and other information (flow information identifying the packet) that maybe found in the header of a packet. the circuit 100 may receive the actual packet data, and may parse the packet to extract any necessary fields from the packet's header (parsing a first packet to extract a command, the command is the current drop status for the packet), col 6 lines 30-40 The large flow caching 160, col 8 lines 20-45 parsers 708 may process incoming packets and extract key fields, such as source and destination addresses, receiving and transmitting port numbers, a packet size, the size and type of the packet's headers, the packet's type or class, and/or any other information that may be found in a packet header. The parser 708 may place the extracted data into a block of data called metadata, which may also be referred to as packet information); 

generate a first statelet key from the extracted flow information (col 9 lines 1-35, col 23 lines 1-27 large detection flow logic may identify large flows by first generating keys from information identifying a packet flow, where the flow identification information (statelet key) is provided by packet information describing a packet); and 

Conlon does not explicitly teach:

the first command to access a first statelet associated with the first statelet key, 

the first statelet being stored in a statelet storage associated with the network device.

Bohrer teaches:

the first command to access a first statelet associated with the first statelet key (¶26 steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs, steering logic 50 extracts a flow identifier from the packet, typically based on one or more packet header fields, such as the IP 5-tuple and/or a transport-layer value. Steering logic 50 looks up the flow in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, a rule engine 52 preprocesses the packets in the flow, for example by modifying the packet headers (changing and/or removing or adding specified header fields (executing a command on an identified flow using the extracted flow identifier)), 

the first statelet being stored in a statelet storage associated with the network device (¶26 Steering logic 50 (statelet storage) looks up the flow (the first statelet) in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, ¶25 receive (Rx) pipe 46 (network device), for processing incoming data packets received from network 30, and a transmit (Tx) pipe 48, for processing outgoing packets for transmission to the network, ¶26 In Rx pipe 46, steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon in light of Bohrer in order to provide a method for processing packets received by a host computer from a network, with a first instruction that causes the packet processing circuitry to modify headers of the data packets in the specified flow (Bohrer ¶8).


Claims 2, 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon -Bohrer as applied to claim 1 above, and further in view of Plamondon (US 20080228772 A1)

Regarding Claim 2

Conlon-Bohrer teaches:

The computer-implemented method of claim 1.

Conlon teaches:

The computer-implemented method of claim 1, further comprising: parsing a second packet of the data flow to extract a second command and the flow information identifying the data flow from a second header of the second packet (col 34 lines 5-25 FIG. 10 illustrates an example of a process 1000 for sampling packets, based on identifying large flows (parsing a second packet to extract a second command), col 5 lines 25-67 circuit 100 may be included in the hardware of a network device, circuit 100 may include logic modules for unique flow estimation 130, large flow detection 150, large flow caching 160 (associated statelet storage), and packet sampling 180, circuit 100 may receive packet information, packet information describes a packet, and may include information such as the packet's size, the type and sizes of headers included in the packet, source and destination addresses and/or ports for the packet, the packet's class or type, a current drop status for the packet, and other information (flow information identifying the packet) that maybe found in the header of a packet. the circuit 100 may receive the actual packet data, and may parse the packet to extract any necessary fields from the packet's header (parsing a first packet to extract a command, the command the current drop status for the packet,), col 6 lines 30-40 The large flow caching 160, col 8 lines 20-45 parsers 708 may process incoming packets and extract key fields, such as source and destination addresses, receiving and transmitting port numbers, a packet size, the size and type of the packet's headers, the packet's type or class, and/or any other information that may be found in a packet header. The parser 708 may place the extracted data into a block of data called metadata, which may also be referred to as packet information); 

generating the first statelet key from the flow information extracted from the second header of the second packet (col 9 lines 1-35, col 23 lines 1-27 large detection flow logic may identify large flows by first generating keys from information identifying a packet flow, where the flow identification information (statelet key) is provided by packet information describing a packet); 

Bohrer teaches:

responsive to the second command, accessing the first statelet having the first statelet key including at least one of: reading a field value from the first statelet, writing a field value to the first statelet, modifying a value in a field of the first statelet, adding a value to a list in the first statelet, or removing a value from a list in the first statelet (¶26 steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs, steering logic 50 extracts a flow identifier from the packet, typically based on one or more packet header fields, such as the IP 5-tuple and/or a transport-layer value. Steering logic 50 looks up the flow in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, a rule engine 52 preprocesses the packets in the flow, for example by modifying the packet headers (changing and/or removing or adding specified header fields (adding or removing a value in the list of the first statelet)); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon in light of Bohrer in order to provide a method for processing packets received by a host computer from a network, with a first instruction that causes the packet processing circuitry to modify headers of the data packets in the specified flow (Bohrer ¶8).

Conlon-Bohrer does not explicitly teach:

storing a second freshness value in the freshness field of the first statelet, the second freshness value indicating a time at which the first statelet is accessed responsive to the second command.

Plamondon teaches:

storing a second freshness value in the freshness field of the first statelet, the second freshness value indicating a time at which the first statelet is accessed responsive to the second command (¶6 caches generally associate a "freshness" value with each cached entry ¶548 the cache manager 232 uses these headers to update the freshness of an object that is stored (storing a second freshness value) in the cache 232. For example, in the case of HTTP headers, the "Expires," "max-age," and "Last-Modified" (time indicating the first statelet is access, object is mapped to the statelet) header fields that are returned in the header information are applied by the cache manager 232 to the cached object. In one embodiment, the cache manager 232 uses the updated header information to mark a stale object in the cache 232 as fresh)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Plamondon in order for the "freshness" of an object to be validated before it is transmitted to the client (Plamondon ¶10).

Regarding Claim 3
Conlon-Bohrer-Plamondon teaches:

The computer-implemented method of claim 2

Bohrer teaches:

The computer-implemented method of claim 2, wherein: the accessing of the first statelet responsive to the second command includes reading the field value from the first statelet (¶26 steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs, steering logic 50 extracts a flow identifier from the packet, typically based on one or more packet header fields, such as the IP 5-tuple and/or a transport-layer value. Steering logic 50 looks up the flow in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, a rule engine 52 preprocesses the packets in the flow, for example by modifying the packet headers (changing and/or removing or adding specified header fields (before adding or removing a value in the list of the first statelet, the value must be read first before modification can occur)); and 

the computer-implemented method further comprises controlling processing of the second packet by the network device responsive to the field value read from the first statelet (¶26 steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs, steering logic 50 extracts a flow identifier from the packet, typically based on one or more packet header fields, such as the IP 5-tuple and/or a transport-layer value. Steering logic 50 looks up the flow in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, a rule engine 52 preprocesses the packets in the flow, for example by modifying the packet headers (changing and/or removing or adding specified header fields (the adding the deleting controls processing of the second packet responsive to the value being read); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon in light of Bohrer in order to provide a method for processing packets received by a host computer from a network, with a first instruction that causes the packet processing circuitry to modify headers of the data packets in the specified flow (Bohrer ¶8).


Regarding Claim 4
Conlon-Bohrer teaches:

The computer-implemented method of claim 1.

Conlon teaches:

The computer-implemented method of claim 1, wherein executing of the first command comprises: creating the first statelet in the statelet storage of the network device, the first statelet having a key field including the first statelet key (col 9 lines 1-35 The hash generation module 352 may use the identification information 312 identifying the packet flow to generate one or more keys (creating the first statelet), Specifically, the hash generation module 352 may include hash logic that operates on the identification information 312 to produce one or more hash values. The hash values may be used as keys to read the counter memory 356. Since all packets that belong to one flow generally include the same flow identification information 312, the hash generation module 352 should generate the same keys for all the packets in one flow, col 23 lines 1-27 large detection flow logic may identify large flows by first generating keys from information identifying a packet flow, where the flow identification information (statelet key) is provided by packet information describing a packet); 

Conlon-Bohrer does not explicitly teach:

and storing a first freshness value in a freshness field of the first statelet, the first freshness value indicating a time at which the first statelet is created.

Plamondon teaches:

and storing a first freshness value in a freshness field of the first statelet, the first freshness value indicating a time at which the first statelet is created (¶548 the cache manager 232 uses these headers to update the freshness of an object that is stored (storing a second freshness value) in the cache 232. For example, in the case of HTTP headers, the "Expires," "max-age," and "Last-Modified" (time indicating the first statelet is created, object is mapped to the statelet) header fields that are returned in the header information are applied by the cache manager 232 to the cached object. In one embodiment, the cache manager 232 uses the updated header information to mark a stale object in the cache 232 as fresh).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Plamondon in order for the "freshness" of an object to be validated before it is transmitted to the client (Plamondon ¶10).


Regarding Claim 13
Conlon-Bohrer teaches:

The apparatus of claim 12.

Conlon teaches:

The apparatus of claim 12, wherein the computer program instructions that condition the processor to execute the first command comprise computer program instructions that condition the processor to: create the first statelet in the statelet storage of the network device, the first statelet having a key field including the first statelet key (col 9 lines 1-35 The hash generation module 352 may use the identification information 312 identifying the packet flow to generate one or more keys (creating the first statelet), Specifically, the hash generation module 352 may include hash logic that operates on the identification information 312 to produce one or more hash values. The hash values may be used as keys to read the counter memory 356. Since all packets that belong to one flow generally include the same flow identification information 312, the hash generation module 352 should generate the same keys for all the packets in one flow, col 23 lines 1-27 large detection flow logic may identify large flows by first generating keys from information identifying a packet flow, where the flow identification information (statelet key) is provided by packet information describing a packet); and 

Conlon-Bohrer does not explicitly teach:

store a first freshness value in a freshness field of the first statelet, the first freshness value indicating a time at which the first statelet is created.

Plamondon teaches:

store a first freshness value in a freshness field of the first statelet, the first freshness value indicating a time at which the first statelet is created (¶548 the cache manager 232 uses these headers to update the freshness of an object that is stored (storing a second freshness value) in the cache 232. For example, in the case of HTTP headers, the "Expires," "max-age," and "Last-Modified" (time indicating the first statelet is created, object is mapped to the statelet) header fields that are returned in the header information are applied by the cache manager 232 to the cached object. In one embodiment, the cache manager 232 uses the updated header information to mark a stale object in the cache 232 as fresh).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Plamondon in order for the "freshness" of an object to be validated before it is transmitted to the client (Plamondon ¶10).


Regarding Claim 14
Conlon-Bohrer teaches:

The apparatus of claim 12.

Conlon teaches:

The apparatus of claim 12, wherein the computer program instructions further condition the processor to: parse a second packet of the data flow to extract a second command and the flow information identifying the data flow from a second header of the second packet (col 34 lines 5-25 FIG. 10 illustrates an example of a process 1000 for sampling packets, based on identifying large flows (parsing a second packet to extract a second command), col 5 lines 25-67 circuit 100 may be included in the hardware of a network device, circuit 100 may include logic modules for unique flow estimation 130, large flow detection 150, large flow caching 160 (associated statelet storage), and packet sampling 180, circuit 100 may receive packet information, packet information describes a packet, and may include information such as the packet's size, the type and sizes of headers included in the packet, source and destination addresses and/or ports for the packet, the packet's class or type, a current drop status for the packet, and other information (flow information identifying the packet) that maybe found in the header of a packet. the circuit 100 may receive the actual packet data, and may parse the packet to extract any necessary fields from the packet's header (parsing a first packet to extract a command, the command the current drop status for the packet,), col 6 lines 30-40 The large flow caching 160, col 8 lines 20-45 parsers 708 may process incoming packets and extract key fields, such as source and destination addresses, receiving and transmitting port numbers, a packet size, the size and type of the packet's headers, the packet's type or class, and/or any other information that may be found in a packet header. The parser 708 may place the extracted data into a block of data called metadata, which may also be referred to as packet information); 

generate the first statelet key from the flow information extracted from the second header of the second packet (col 9 lines 1-35, col 23 lines 1-27 large detection flow logic may identify large flows by first generating keys from information identifying a packet flow, where the flow identification information (statelet key) is provided by packet information describing a packet); 

Bohrer teaches:

access the first statelet (¶26 steering logic 50 identifies, for each incoming packet, the flow to which the packet belongs, steering logic 50 extracts a flow identifier from the packet, typically based on one or more packet header fields, such as the IP 5-tuple and/or a transport-layer value. Steering logic 50 looks up the flow in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled); 

execute the second command, wherein the second command conditions the processor to at least one of: read a field value from the first statelet, write a field value to the first statelet, modify a value in a field of the first statelet, add a value to a list in the first statelet, or remove a value from a list in the first statelet typically based on one or more packet header fields, such as the IP 5-tuple and/or a transport-layer value. Steering logic 50 looks up the flow in a database (not shown), which also indicates whether any preprocessing rules have been initiated and enabled, a rule engine 52 preprocesses the packets in the flow, for example by modifying the packet headers (changing and/or removing or adding specified header fields (adding or removing a value in the list of the first statelet)); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon in light of Bohrer in order to provide a method for processing packets received by a host computer from a network, with a first instruction that causes the packet processing circuitry to modify headers of the data packets in the specified flow (Bohrer ¶8) 

Conlon-Bohrer does not explicitly teach:

store a second freshness value in the freshness field of the first statelet, the second freshness value indicating a time at which the first statelet is accessed responsive to the second command.

Plamondon teaches:

store a second freshness value in the freshness field of the first statelet, the second freshness value indicating a time at which the first statelet is accessed responsive to the second command (¶6 caches generally associate a "freshness" value with each cached entry ¶548 the cache manager 232 uses these headers to update the freshness of an object that is stored (storing a second freshness value) in the cache 232. For example, in the case of HTTP headers, the "Expires," "max-age," and "Last-Modified" (time indicating the first statelet is access, object is mapped to the statelet) header fields that are returned in the header information are applied by the cache manager 232 to the cached object. In one embodiment, the cache manager 232 uses the updated header information to mark a stale object in the cache 232 as fresh)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Plamondon in order for the "freshness" of an object to be validated before it is transmitted to the client (Plamondon ¶10).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Conlon -Bohrer-Plamondon as applied to claim 4 above, and further in view of Ackaouy (US 7191290 B1)

Regarding Claim 5

Conlon-Bohrer-Plamondon does not explicitly teach: 

The computer-implemented method of claim 4 wherein the statelet storage includes a plurality of statelets and the method further comprises: comparing, by the network device, respective freshness values in the freshness fields of each of the plurality of statelets to a current time value; and 

responsive to a difference between the current time value and the freshness value in the freshness field of one statelet of the plurality of statelets being greater than a threshold value, reclaiming memory occupied by the one statelet.

Ackaouy teaches:

The computer-implemented method of claim 4 wherein the statelet storage includes a plurality of statelets and the method further comprises: comparing, by the network device, respective freshness values in the freshness fields of each of the plurality of statelets to a current time value (col 9 lines 15-45 The proxy cache operating system compares the time value (freshness value) indicated in the header 1005 with the current time value, in order to determine if the cached data 925 will be eligible for flushing in any one of the designated proxy caches 115, minimum age header 1015 (in a transmitting packet 1010 with the data 925) will indicate the time period in which a receiving designated proxy cache 115 will prevent the associate data 925 from being served The header 1015 is saved as an attribute (meta-data) in each of the designated proxy caches 115b 115d (Plurality of statelets stored in the cache of the network device); and 

responsive to a difference between the current time value and the freshness value in the freshness field of one statelet of the plurality of statelets being greater than a threshold value, reclaiming memory occupied by the one statelet (col 9 lines 15-45 The proxy cache operating system compares the time value (freshness value) indicated in the header 1005 with the current time value, in order to determine if the cached data 925 will be eligible for flushing in any one of the designated proxy caches 115 (thereby reclaiming the memory occupied by the statelet), minimum age header 1015 (in a transmitting packet 1010 with the data 925) will indicate the time period in which a receiving designated proxy cache 115 will prevent the associate data 925 from being served (if value is more than the minimum value or the threshold value, reclaiming the memory occupied),The header 1015 is saved as an attribute (meta-data) in each of the designated proxy caches 115b 115d (Plurality of statelets stored in the cache of the network device).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer-Plamondon in light of Ackaouy in order for the proxy cache operating system to compare the time value indicated in the header 1015 with the current time value, determining if the cached data 925 can be served from any of the designated proxy caches 115b 115d to a requesting client 105 (Ackaouy col 9 lines 15-45)

Claims 7, 8,  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon -Bohrer as applied to claim 1 above, and further in view of BELIVEAU (US 20130163427 A1)
Regarding Claim 7

Conlon -Bohrer does not explicitly teach:

The computer-implemented method of claim 1, wherein the executing of the first command to access the first statelet includes incrementing a value in a field of the first statelet.
 
Beliveau teaches:

The computer-implemented method of claim 1, wherein the executing of the first command to access the first statelet includes incrementing a value in a field of the first statelet (¶58 a field may be modified mathematically by incrementing or decrementing a time to live (TTL) field (a field commonly found in IPv4 headers, ¶56 When a first protocol header of Ethernet 702 is parsed to identify its fields, a branching decision occurs based upon the value of the ether_type field of the Ethernet header 702).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Beliveau in order for combining the typical packet parsing and packet classification phases together, allowing forwarding of elements using protocol agnostic, having the flexibility to parse any type of packet provided by representations of abstraction to generate matching keys for the classification of the flow. This tying of the parsing and classification provides a simpler way of expressing such relations (Beliveau ¶40).


Regarding Claim 8
Conlon -Bohrer- Beliveau teaches:

The computer implemented method of claim 1.

Beliveau teaches:

The computer implemented method of claim 1, wherein the executing of the first command includes deleting the first statelet from the statelet storage of the network device (¶57 Examples of actions that are protocol independent include outputting the packet to a port, setting a queue for the packet, or dropping the packet).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Beliveau in order for combining the typical packet parsing and packet classification phases together, allowing forwarding of elements using protocol agnostic, having the flexibility to parse any type of packet provided by representations of abstraction to generate matching keys for the classification of the flow. This tying of the parsing and classification provides a simpler way of expressing such relations (Beliveau ¶40).

Regarding Claim 16

Conlon -Bohrer does not explicitly teach:

The apparatus of claim 12, wherein the computer program instructions that configure the processor to execute the first command configure the processor to delete the first statelet from the statelet storage of the network device.

Beliveau teaches:

The apparatus of claim 12, wherein the computer program instructions that configure the processor to execute the first command configure the processor to delete the first statelet from the statelet storage of the network device (¶57 Examples of actions that are protocol independent include outputting the packet to a port, setting a queue for the packet, or dropping the packet).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Beliveau in order for combining the typical packet parsing and packet classification phases together, allowing forwarding of elements using protocol agnostic, having the flexibility to parse any type of packet provided by representations of abstraction to generate matching keys for the classification of the flow. This tying of the parsing and classification provides a simpler way of expressing such relations (Beliveau ¶40).



Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon -Bohrer as applied to claim 1 above, and further in view of Matthews (US 20130003549 A1).

Regarding Claim 9
Conlon-Bohrer does not explicitly teach:

The computer implemented method of claim 1, wherein: generating the first statelet key includes combining N values from the flow information ; and 

executing the first command to access the first statelet associated with the first statelet key includes selecting the first statelet responsive to a statelet key of the first statelet including M values of the N values in the first statelet key, where M is less than N.

Matthews teaches:

The computer implemented method of claim 1, wherein: generating the first statelet key includes combining N values from the flow information (¶50 a flow identifier may be based on a source address, destination address, and protocol number or port number from the packet header fields (generating a statelet key from combining N values). The combination of the source address, destination address, and protocol or port number (combination of N values from the flow information) may uniquely identify a data traffic, generated between a particular application executing on respectively the source and destination, ¶54 a combination of header fields, such as, the source address, the destination address, and a port or protocol identifier  (N values) can form (generates) a unique identifier (statelet key) for a particular flow (flow information)); and 

executing the first command to access the first statelet associated with the first statelet key includes selecting the first statelet responsive to a statelet key of the first statelet including M values of the N values in the first statelet key, where M is less than N (¶50 A flow identifier (statelet key) is a numeric or other value that is used to identify one or more flows, a flow identifier that is based upon the source address and a destination address (statelet selected based on M values (source and destination), is less than the N values of the source address, destination address, and protocol or port number) may represent all flows between the source and the destination, ¶51 ¶91 respective mappings in flow table 300 are processed (executing the first command) to identify any flows (accessing the first statelet))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Beliveau in order for providing a conventional method of distributing incoming traffic flows to respective member resources in an aggregated resource, based upon determining a hash value for an incoming packet where the hash value based on a function such as a modulo function applied to a combination of fields of the incoming packet that specifies one of the plurality of available member resources, and then sending the incoming packet to the link corresponding to the hash value (Matthews ¶15).


Regarding Claim 10
Conlon -Bohrer-Matthews teaches:

The computer implemented method of claim 9.

Matthews teaches: 

The computer implemented method of claim 9, wherein the first command includes a statelet key mask and the selecting of the first statelet includes selecting the M values in the first statelet key responsive to the statelet key mask (¶50 A flow identifier (statelet key) is a numeric or other value that is used to identify one or more flows, a flow identifier that is based upon the source address and a destination address (statelet selected based on M values (source and destination), the source and the destination address forms the statelet key mask) may represent all flows between the source and the destination, ¶51 ¶91 respective mappings in flow table 300 are processed (executing the first command) to identify any flows (accessing the first statelet)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Beliveau in order for providing a conventional method of distributing incoming traffic flows to respective member resources in an aggregated resource, based upon determining a hash value for an incoming packet where the hash value based on a function such as a modulo function applied to a combination of fields of the incoming packet that specifies one of the plurality of available member resources, and then sending the incoming packet to the link corresponding to the hash value (Matthews ¶15).

Regarding Claim 17

Conlon-Bohrer does not explicitly teach:

 The apparatus of claim 12, wherein: the program instructions that condition the processor to generate the first statelet key include program instructions that condition the processor to combine N values from the flow information; and 

the program instructions that condition the processor to execute the first command to access the first statelet associated with the first statelet key include program instructions that condition the processor to select the first statelet responsive to at statelet key of the first statelet including M values of the N values in the first statelet key, where M is less than N.

Matthews teaches:

 The apparatus of claim 12, wherein: the program instructions that condition the processor to generate the first statelet key include program instructions that condition the processor to combine N values from the flow information (¶50 a flow identifier may be based on a source address, destination address, and protocol number or port number from the packet header fields (generating a statelet key from combining N values). The combination of the source address, destination address, and protocol or port number (combination of N values from the flow information) may uniquely identify a data traffic, generated between a particular application executing on respectively the source and destination, ¶54 a combination of header fields, such as, the source address, the destination address, and a port or protocol identifier  (N values) can form (generates) a unique identifier (statelet key) for a particular flow (flow information)); and 

the program instructions that condition the processor to execute the first command to access the first statelet associated with the first statelet key include program instructions that condition the processor to select the first statelet responsive to at statelet key of the first statelet including M values of the N values in the first statelet key, where M is less than N (¶50 A flow identifier (statelet key) is a numeric or other value that is used to identify one or more flows, a flow identifier that is based upon the source address and a destination address (statelet selected based on M values (source and destination), is less than the N values of the source address, destination address, and protocol or port number) may represent all flows between the source and the destination, ¶51 ¶91 respective mappings in flow table 300 are processed (executing the first command) to identify any flows (accessing the first statelet))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Beliveau in order for providing a conventional method of distributing incoming traffic flows to respective member resources in an aggregated resource, based upon determining a hash value for an incoming packet where the hash value based on a function such as a modulo function applied to a combination of fields of the incoming packet that specifies one of the plurality of available member resources, and then sending the incoming packet to the link corresponding to the hash value (Matthews ¶15).




Regarding Claim 18
Conlon -Bohrer-Matthews teaches:

The apparatus of claim 17.

Matthews teaches:

The apparatus of claim 17, wherein the command includes a statelet key mask and the program instructions that condition the processor to select or the first statelet include program instructions that cause the processor to select the M values responsive to the statelet key mask (¶50 A flow identifier (statelet key) is a numeric or other value that is used to identify one or more flows, a flow identifier that is based upon the source address and a destination address (statelet selected based on M values (source and destination), the source and the destination address forms the statelet key mask) may represent all flows between the source and the destination, ¶51 ¶91 respective mappings in flow table 300 are processed (executing the first command) to identify any flows (accessing the first statelet)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Beliveau in order for providing a conventional method of distributing incoming traffic flows to respective member resources in an aggregated resource, based upon determining a hash value for an incoming packet where the hash value based on a function such as a modulo function applied to a combination of fields of the incoming packet that specifies one of the plurality of available member resources, and then sending the incoming packet to the link corresponding to the hash value (Matthews ¶15).


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon -Bohrer as applied to claim 1 above, and further in view of Pfaff (US 20170034082 A1)

Regarding Claim 11
Conlon-Bohrer does not explicitly teach:

The computer-implemented method of claim 1, wherein: parsing the first packet includes extracting the first command and a second command from the first header of the first packet; 

executing the first command includes testing a condition to produce a result based on data in the first statelet; and 

the computer implemented method further comprises conditionally executing the second command responsive to the result produced by the first command.

Pfaff teaches:

The computer-implemented method of claim 1, wherein: parsing the first packet includes extracting the first command and a second command from the first header of the first packet (¶60 The packet processor 655 receives a packet and parses the packet to strip header values, ¶5 Each table within the set of tables stores the flow entries (statelets) that match on a particular header field or set of header fields, ¶25 a particular dimension of a conjunctive match could match either on one of a first set of values for a first field (first command) OR on one of a second set of values for a second field (second command)); 

executing the first command includes testing a condition to produce a result based on data in the first statelet (¶22 the data tuple specifies that its conditions are met by a packet if the packet has a value for a first field F1 that is an element of the set {A, B, C} (executing first command to produce a result) AND if the packet has a value for a second field F2 that is an element of the set {D, E, F, G}. The data tuple 110 also specifies an action for the MFE to take on a packet that matches this condition ¶34 that is, the data tuple specifies a condition that is matched by a packet when at least a first value associated with the packet (e.g., a first packet header field value or metadata field value) is an element of a first set of values specified by the match condition (executing first command to produce a result) AND a second value associated with the packet is an element of a second set of values specified by the match condition); and 

the computer implemented method further comprises conditionally executing the second command responsive to the result produced by the first command (¶22 the data tuple specifies that its conditions are met by a packet if the packet has a value for a first field F1 that is an element of the set {A, B, C} AND if the packet has a value for a second field F2 that is an element of the set {D, E, F, G} (conditionally executing the second command responsive to the result produced by the first command), The data tuple 110 also specifies an action for the MFE to take on a packet that matches this condition ¶34 that is, the data tuple specifies a condition that is matched by a packet when at least a first value associated with the packet (e.g., a first packet header field value or metadata field value) is an element of a first set of values specified by the match condition  AND a second value associated with the packet is an element of a second set of values specified by the match condition (conditionally executing the second command responsive to the result produced by the first command)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Pfaff in order to provide a method that identifies a flow entry matched by the particular packet in a first table of the plurality of tables (Pfaff abstract).

Regarding Claim 19
Conlon-Bohrer does not explicitly teach:

The apparatus of claim 12, wherein: the computer program instructions that condition the processor to parse the first packet includes computer program instructions that cause the processor to extract the first command and a second command from the first header of the first packet; 

the computer program instructions that condition the processor to execute the first command include computer program instructions that condition the processor to test a condition to produce a result based on data in the first statelet; and 

the computer program instructions further condition the processor to conditionally execute the second command responsive to the result produced by the first command.

Pfaff teaches:

The apparatus of claim 12, wherein: the computer program instructions that condition the processor to parse the first packet includes computer program instructions that cause the processor to extract the first command and a second command from the first header of the first packet (¶60 The packet processor 655 receives a packet and parses the packet to strip header values, ¶5 Each table within the set of tables stores the flow entries (statelets) that match on a particular header field or set of header fields, ¶25 a particular dimension of a conjunctive match could match either on one of a first set of values for a first field (first command) OR on one of a second set of values for a second field (second command)); 

the computer program instructions that condition the processor to execute the first command include computer program instructions that condition the processor to test a condition to produce a result based on data in the first statelet (¶22 the data tuple specifies that its conditions are met by a packet if the packet has a value for a first field F1 that is an element of the set {A, B, C} (executing first command to produce a result) AND if the packet has a value for a second field F2 that is an element of the set {D, E, F, G}. The data tuple 110 also specifies an action for the MFE to take on a packet that matches this condition ¶34 that is, the data tuple specifies a condition that is matched by a packet when at least a first value associated with the packet (e.g., a first packet header field value or metadata field value) is an element of a first set of values specified by the match condition (executing first command to produce a result) AND a second value associated with the packet is an element of a second set of values specified by the match condition); and 

the computer program instructions further condition the processor to conditionally execute the second command responsive to the result produced by the first command (¶22 the data tuple specifies that its conditions are met by a packet if the packet has a value for a first field F1 that is an element of the set {A, B, C} AND if the packet has a value for a second field F2 that is an element of the set {D, E, F, G} (conditionally executing the second command responsive to the result produced by the first command), The data tuple 110 also specifies an action for the MFE to take on a packet that matches this condition ¶34 that is, the data tuple specifies a condition that is matched by a packet when at least a first value associated with the packet (e.g., a first packet header field value or metadata field value) is an element of a first set of values specified by the match condition  AND a second value associated with the packet is an element of a second set of values specified by the match condition (conditionally executing the second command responsive to the result produced by the first command)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conlon-Bohrer in light of Pfaff in order to provide a method that identifies a flow entry matched by the particular packet in a first table of the plurality of tables (Pfaff abstract).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445